NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT


                                       No. 19-3479



                            FABIOLA CHAVEZ-SANCHEZ,

                                                        Petitioner

                                             v.

              ATTORNEY GENERAL UNITED STATES OF AMERICA




                         On Petition for Review of a Final Order
                          of the Board of Immigration Appeals
                          Immigration Judge: Alice S. Hartye
                                   (No. A215-927-913)



                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                    May 28, 2020

            Before: AMBRO, HARDIMAN, and RESTREPO, Circuit Judges

                              (Opinion filed: June 11, 2020)



                                        OPINION *



AMBRO, Circuit Judge

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Petitioner Fabiola Chavez-Sanchez petitions for review of an order of the Board of

Immigration Appeals (“BIA”). It dismissed her appeal after an immigration judge (“IJ”)

denied her claim for relief and ordered her removal. We deny the petition.

                                             I.

       Chavez-Sanchez, a citizen of Mexico, entered the United States without inspection

in 2008. In 2017, she gave birth to a son, Oliver. In June 2018, Chavez-Sanchez brought

Oliver to the hospital after he had suffered multiple fractures of his legs and arm. The

police were notified and the county took custody of Oliver. In January 2019, Chavez-

Sanchez was charged criminally for endangering Oliver’s welfare.

       This brought Chavez-Sanchez to the attention of the Department of Homeland

Security (“DHS”), which began removal proceedings, charging her as removable for

having entered without inspection. She conceded removability but applied for relief from

removal in the forms of cancellation of removal, asylum, withholding of removal, and

relief under the Convention Against Torture (“CAT”).

       At a hearing before the IJ, Chavez-Sanchez’s counsel withdrew all applications

except the CAT claim. Counsel explained that Chavez-Sanchez “ha[d] a pending

criminal charge against her . . . relating to endangerment of child welfare,” and that

counsel did not “want to waste court time” by seeking cancellation of removal. A.R. 147.

       The IJ considered the CAT claim, hearing testimony from Chavez-Sanchez that

she feared returning to Mexico because her mother, brother, nephew, and cousin had all

been victims of crime there. Specifically, she testified that her mother had been robbed at

gunpoint and assaulted, that her brother had been kidnapped and robbed, that her nephew
                                             2
had been robbed and shot at, and that her cousin had been killed by a gang. The IJ denied

Chavez-Sanchez’s claim, concluding that, though her testimony was credible, she had not

shown it was more likely than not she would be tortured with the acquiescence of the

Mexican government if she returned to Mexico.

       Chavez-Sanchez obtained new counsel and appealed to the BIA. She argued that

she had been denied due process because her previous counsel had not submitted

evidence regarding her mental health and because the IJ failed to consider statements she

made at the hearing that cast doubt on her mental capacity to participate in the removal

proceedings. She further argued that she was eligible for cancellation of removal

notwithstanding her previous counsel’s withdrawal of that claim. And she claimed that

the IJ erred in denying her CAT claim for failing to show that she would be tortured in

Mexico.

       The BIA dismissed the appeal. As to the due process argument, the BIA “f[ound]

no indication that [Chavez-Sanchez] was unable to understand the proceedings or

otherwise unable to present her case.” A.R. 3. It also held that she had shown no

“egregious circumstances” that would excuse her previous counsel’s withdrawal of the

cancellation-of-removal application. A.R. 4. And finally, as to the CAT claim, the BIA

agreed that Chavez-Sanchez had not presented evidence sufficient to show it was more

likely than not that she would be tortured with the acquiescence of the Mexican

government if she returned to Mexico.

       Chavez-Sanchez petitions us for review. After filing her petition, she was

acquitted of the criminal charge of child endangerment. She asks we take judicial notice

                                            3
of her acquittal and argues that it further supports remanding this matter to the BIA for

consideration of her previously withdrawn application for cancellation of removal.

                                             II. 1

         We begin with Chavez-Sanchez’s argument that, in light of her acquittal, this

matter should be remanded to the BIA. As the BIA explained, counsel’s decision to

withdraw an application for relief is binding “[a]bsent egregious circumstances.” In re

Velasquez, 19 I. & N. Dec. 377, 382 (BIA 1986); accord Calla-Collado v. Att’y Gen.,

663 F.3d 680, 683 (3d Cir. 2011) (per curiam). Such circumstances do not include a

counsel’s “tactical decision” to concede a claim. In re Velasquez, 19 I. & N. Dec. at 382.

         Chavez-Sanchez points to no egregious circumstances that would excuse her

previous counsel’s withdrawal of her cancellation-of-removal application. Instead, she

merely argues that she is eligible for that relief. But her eligibility does not demonstrate

that her counsel withdrew the application for anything but tactical reasons. And the

record supports the conclusion that the decision was a tactical one, as counsel noted that

the application would “waste court time” given the pending criminal charge. A.R. 147.

Accordingly, for purposes of this petition for review, Chavez-Sanchez is bound by the

previous withdrawal of her application for cancellation of removal. 2


1
    We have jurisdiction over this petition for review under 8 U.S.C. § 1252.
2
  In her brief to us, Chavez-Sanchez notes that, in light of her acquittal, she “will soon be
filing a motion with the BIA seeking to reopen the underlying removal proceedings in
order to pursue her Cancellation of Removal application.” Pet’r’s Br. 12 n.2. We make
no decision as to the propriety of such a motion, as it is not before us. Nor do we
consider whether her previous counsel provided ineffective assistance such that the
removal proceedings violated her right to due process, as her current counsel did not
present that argument to the BIA nor offers it here.
                                             4
       We next consider Chavez-Sanchez’s argument that remand is required because her

previous counsel failed to submit evidence regarding her mental health and because the IJ

failed to consider evidence indicating that she was not competent to participate in

removal proceedings. As the BIA has held, an alien is “presumed to be competent to

participate in removal proceedings,” and, “[a]bsent indicia of mental incompetency, [the

IJ] is under no obligation to analyze an alien’s competency.” In re M-A-M-, 25 I. & N.

Dec. 474, 477, 484 (BIA 2011) (holding that those indicia were present where “[t]he

record include[d] several psychiatric reports that diagnose[d] [the petitioner] with mental

illness, and during criminal proceedings . . . the [petitioner] was found to be unfit to

proceed with a trial”); accord Muñoz-Monsalve v. Mukasey, 551 F.3d 1, 6 (1st Cir. 2008)

(holding that “an IJ is not normally expected to initiate evaluative proceedings sua

sponte,” and rejecting due process challenge based on competency where “[t]he record

contain[ed] no significantly probative evidence of any lack of competency on the

petitioner’s part”).

       Here, as in Muñoz-Monsalve, Chavez-Sanchez was represented by counsel during

the hearing before the IJ and did not put her competency at issue at that time. And, like

the petitioner in Muñoz-Monsalve, she points to no evidence that should have alerted the

IJ that she could be incompetent. She notes that, during a hearing before the IJ, she

indicated that she was “feeling pretty sad” because, among other things, she missed

Oliver and her “head hurt[] a lot.” A.R. 143. She also notes that, when the IJ asked her

to sign the application for CAT relief, she responded that it was “in English” and asked

that it be read to her. A.R. 158. But, as the BIA concluded, none of these statements

                                              5
suggest that she did not understand the proceedings or was otherwise incompetent. See

In re M-A-M-, 25 I. & N. Dec. at 484 (“The test for determining whether an alien is

competent . . . is whether . . . she has a rational and factual understanding of the nature

and object of the proceedings, can consult with [her] attorney . . . , and has a reasonable

opportunity to examine and present evidence and cross-examine witnesses.”).

       We also agree with the BIA that the evidence that Chavez-Sanchez submitted for

the first time on appeal does not suggest that she was incompetent, thus requiring the BIA

to remand the matter to the IJ for a competency determination. Specifically, she

submitted a statement prepared by the Montgomery County Office for Children and

Youth indicating that she underwent a “psychiatric evaluation” in 2018 from which “it

was recommended she attend individual therapy.” A.R. 32. But the statement says

nothing specific about her mental condition. And a clinical assessment that Chavez-

Sanchez submitted to the BIA indicates that, while she had been “referred . . . for an

evaluation” based on a concern that “she has postpartum depression,” A.R. 25, she

reported at that evaluation that she had “not experienced symptoms of depression,

anxiety, paranoia, fear, being overwhelmed, or postpartum depression . . . .” A.R. 26.

Accordingly, the BIA did not err in concluding that this information did not require a

remand to the IJ for a competency determination.

       Finally, we consider Chavez-Sanchez’s argument that the BIA erred in rejecting

her CAT claim. It agreed with the IJ’s conclusion that, though several of Chavez-

Sanchez’s family members had been the victims of crime in Mexico, she had not

demonstrated that it was more likely than not that she would be tortured if she returned

                                              6
there. This is a factual finding, see Kaplun v. Att’y Gen., 602 F.3d 260, 271 (3d Cir.

2010), which we review for substantial evidence, reversing only if “any reasonable

adjudicator would be compelled to conclude to the contrary,” 8 U.S.C. § 1252(b)(4)(B).

       We cannot conclude that no reasonable adjudicator could find, as the IJ did, that

Chavez-Sanchez had not demonstrated it was more likely than not she would be tortured

if she returned to Mexico. While her cousin was killed and several other members of her

family were victims of crime, she herself suffered no harm while living there. And she

introduced no evidence that the crimes committed against her family members were

related. Thus the IJ reasonably found that her CAT claim was “speculative in nature.”

A.R. 116; see Delgado-Ortiz v. Holder, 600 F.3d 1148, 1151–52 (9th Cir. 2010) (per

curiam) (holding that petitioners failed to establish eligibility for CAT relief where they

introduced only “generalized evidence of violence and crime in Mexico,” including

evidence that one of their relatives there had been “attacked” and another’s house had

been broken into).

                                           * * * * *

       For the reasons set out above, we deny the petition for review.




                                              7